Case: 21-50985     Document: 00516356776          Page: 1    Date Filed: 06/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 14, 2022
                                  No. 21-50985                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Larry Cortez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:21-CR-113-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Larry Cortez pleaded guilty to possession with intent to distribute five
   grams or more of actual methamphetamine and was sentenced within the
   advisory guidelines range to 141 months in prison. He appeals his sentence.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50985         Document: 00516356776             Page: 2   Date Filed: 06/14/2022




                                          No. 21-50985


          Cortez argues that the district court erred in calculating his guidelines
   range because it relied on evidence as to drug quantity that lacked sufficient
   indicia of reliability. He states that the district court’s quantity finding relied
   on the recitation in the presentence report (PSR) of post-arrest statements
   that he made while he was intoxicated. He asserts that his admissions, which
   were not corroborated by other evidence, were unreliable on account of his
   intoxication and could not be used to determine the drug quantity for which
   he was accountable.
          The district court may extrapolate the drug quantity attributable to a
   defendant for sentencing purposes from any information that bears sufficient
   indicia of reliability to support its probable accuracy and may consider drug-
   quantity estimates. United States v. Dinh, 920 F.3d 307, 313 (5th Cir. 2019).
   Also, the district court may adopt a PSR’s finding of drug quantity without
   further inquiry if the acts have an adequate evidentiary basis with sufficient
   indicia of reliability and the defendant does not present rebuttal evidence. Id.
   We review for clear error whether specific information has sufficient indicia
   of reliability, see United States v. Ortega-Calderon, 814 F.3d 757, 760 (5th Cir.
   2016), and whether the district court properly calculated the drug quantity
   for which a defendant is responsible, see United States v. Betancourt, 422 F.3d
   240, 246 (5th Cir. 2005).
          The PSR detailed that Cortez freely made admissions as to the drug
   quantity for which he was accountable after a knowing and voluntary waiver
   of his Miranda 1 rights. Cortez did not present any evidence refuting the PSR,
   contradicting his statements, or disputing the truthfulness of his admissions.
   The district court could rely on the PSR’s effectively uncontested depiction
   of Cortez’s admissions and extrapolate the drug quantity for which he was


          1
              Miranda v. Arizona, 384 U.S. 436 (1966).




                                                2
Case: 21-50985      Document: 00516356776           Page: 3     Date Filed: 06/14/2022




                                     No. 21-50985


   responsible for purposes of sentencing. See United States v. Barfield, 941 F.3d
   757, 760, 763-66 (5th Cir. 2019); Dinh, 920 F.3d at 313.
          While Cortez suggests that his statements necessarily were rendered
   unreliable by his alleged intoxication, there is no indication that our caselaw
   supports his claim. He otherwise has not established his intoxication at the
   time of his admissions or shown that his statements lack the minimum indicia
   of reliability and were not plausible in light of the entire record. See Barfield,
   941 F.3d at 764, 766-67. There is no claim or indication that he was wrong or
   dishonest in his interview with officers, could not rationally and competently
   address the questions that he was presented, or was unable to give details as
   to drug quantity. Cortez has not alleged or produced evidence to support that
   intoxication would have caused him to misstate the quantity of drugs at issue
   or that there were any indicators that he lacked the capacity to participate in
   the interview. See id. at 764, 766. While Cortez maintains that his statements
   were unreliable and undermined by his supposed intoxication, his version of
   events is not controlling. See id. at 766.
          Accordingly, Cortez has not shown that the district court clearly erred
   in finding that he was responsible for the quantity of drugs reflected in the
   PSR’s description of his post-arrest admissions. See Barfield, 941 F.3d at 766-
   67; Dinh, 920 F.3d at 310. Therefore, the judgment of the district court is
   AFFIRMED.




                                           3